OFFICE   OF   THE   ATTORNEY         GENERAL      OF   TEXAS
                                      AUSTIN




Good Neiprhbor Commission         Of Texas
Austin, Texas

Qen tlement                         Attention - Yiss Pauline it.Kibbe

                                     Opinion       NO. O-7412
                                    Rat      May
                                             the stqnoaTapher*s exnenses
                                    be paid while attending meetings OP
                                    the Commission outside 4P Austint


                                                      to whether
           Be have your letter a&in g our opinicin..as.
the Secretary OP the Good Neighbor Commlssio~.oP Texas can he
paid out of the Appronrjation Bill Por all  exposes Incurred
rhile attending meetings of the Commisslcn when !!e?Aqnutside
of Austin.                          ,'

          The 1 aw creatinr theSGood.Nei,fibor.Commission,~,and
saklnp an a?nronriation therefor,   ie contained ln House Rj?l
NO. 804, which is on pnEe~_?33 oP:$he~~General and Special ?.aws
of the 49th Tzegislatura~    .,    \~
                                    ‘\.,




                                             the llmits oP Punds made
                                           apnropriation from time to
                                           in said Bill !)33eOO.OOper
                              secretary and $I620000 per year for the
                                      for traoeline; expense Por the
                                          and consultants ~350~00


          It-appropriated money wfth which to lay the teleohone
and telceranh, stationery, nrinting, mostage and miscellaneous
expn se.

              Since  the T,ecrlslatureapnronriatedcxnenne i?onev Por
the GxcC~tive      ?YeCretarV, mcl djclnot anvonriate  anv for the ex-
penses 0P the      stenneravbert jt 3s our orinion that the sterroera-
Good   3ei~hhbor   Commission   of   ~ex3.s   -   leap?   2




pher would not be entitled to expenses incurred while attending
meetiags outside of Austin.    The Legislature eridently was 0P
the oplnlon  that the ll3eoutive Secretary could attend to all
olerieal msttsrs  neoessary when the meetings *ere held outside




                                          Very truly yours

                                     ATTORNEY GRJERAL_:?F TEXAS


                                     BY       -k--3-
                                                       Gao. 1. Barcns
                                                            ASSISTANT